Exhibit 10.88
EXECUTION VERSION
AMENDMENT NO. 2
          AMENDMENT NO. 2 dated as of July 22, 2010 between ITC MIDWEST LLC,
(the “Borrower”), the Lenders executing this Amendment No. 2 on the signature
pages hereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., in its capacity as
Administrative Agent under the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”).
          The Borrower, the lenders party thereto (including the Lenders), and
the Administrative Agent are parties to a Credit Agreement dated as of
January 29, 2008 (as amended by Amendment No. 1 thereto dated as of May 6, 2008
and as otherwise modified and supplemented and in effect from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit (by means of loans and letters of credit) to be made by the
Lenders to the Borrower in an aggregate principal or face amount not exceeding
$50,000,000.
          The Borrower and the Lenders party hereto wish now to amend the Credit
Agreement in certain respects, and accordingly, the parties hereto hereby agree
as follows:
          Section 1. Definitions. Except as otherwise defined in this Amendment
No. 2, terms defined in the Credit Agreement are used herein as defined therein.
          Section 2. Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 4 below, and effective as of the Amendment
Effective Date (as defined below), the Credit Agreement shall be amended as
follows:
          2.01. Definitions. Section 1.1 of the Credit Agreement shall be
amended as follows:
     (a) The definitions of “Defaulting Lender” and “Revolving Credit Commitment
Percentage” in Section 1.1 of the Credit Agreement shall be amended and restated
to read as follows:
     “Defaulting Lender” shall mean any Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (b) notified the
Borrower, the Administrative Agent, the Letter of Credit Issuer, the Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c) failed, within
Amendment No. 2

 



--------------------------------------------------------------------------------



 



three Business Days after written request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans
under this Agreement, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business, or a custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, or a custodian, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
     “Revolving Credit Commitment Percentage” shall mean, with respect to any
Lender, the percentage of the Total Revolving Credit Commitment represented by
such Lender’s Revolving Credit Commitment; provided that in the case of
Section 2.16 when a Defaulting Lender shall exist, “Revolving Credit Commitment
Percentage” shall mean the percentage of the Total Revolving Credit Commitment
(disregarding any Defaulting Lender’s Revolving Credit Commitment) represented
by such Lender’s Revolving Credit Commitment. If the Total Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments and to the Lender’s status
as a Defaulting Lender at the time of determination.
     (b) The definition of “Lender Default” in Section 1.1 of the Credit
Agreement shall be deleted.
     (c) The following definitions shall be added where appropriate in
Section 1.1 of the Credit Agreement:
     “Terminated Lender” shall have the meaning provided in Section 12.7(a)(ii).
     “Termination Notice Date” shall have the meaning provided in
Section 12.7(a)(ii).
Amendment No. 2

- 2 -



--------------------------------------------------------------------------------



 



          2.02. Change of Lending Office. Section 2.12 of the Credit Agreement
shall be amended and restated to read as follows:
     “Section 2.12. Change of Lending Office. If any Lender requests
compensation under Section 2.10, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.3, then such Lender shall, if requested by the
Borrower, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.10 or 5.3, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.”
          2.03. Defaulting Lenders. The Credit Agreement is hereby amended by
adding the following new Section 2.16:
     “Section 2.16. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 4.1;
     (b) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 12.1), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender; provided,
further, that this clause (b) shall not permit (i) an increase in such
Defaulting Lender’s stated commitment amounts, (ii) the waiver, forgiveness or
reduction of the principal amount of any Indebtedness outstanding to such
Defaulting Lender or (iii) the extension of the final maturity date(s) of such
Defaulting Lenders’ portion of any of the loans or other extensions of credit or
other obligations of the Borrower owing to such Defaulting Lender, or the
extension of any commitment to lend beyond the stated termination date of such
commitment, in each case without such Defaulting Lender’s consent;
Amendment No. 2

- 3 -



--------------------------------------------------------------------------------



 



     (c) if any Swingline Exposure or Letter of Credit Exposure exists at the
time a Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Exposure and Letter of Credit
Exposure shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Revolving Credit Commitment Percentages but only to the
extent (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s Swingline Exposure and Letter of Credit Exposure
does not exceed the total of all non-Defaulting Lenders’ Revolving Credit
Commitments and (y) the conditions set forth in Section 6.2 are satisfied at
such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay Swingline Loans and (y)
second, cash collateralize the amount of such Defaulting Lender’s Letter of
Credit Exposure for the benefit of the Letter of Credit Issuer in a manner
consistent with the procedures set forth in Section 10.9 for so long as such
Letter of Credit Exposure is outstanding, in an aggregate amount for the
foregoing clauses (x) and (y) equal to the amount that cannot be so reallocated;
     (iii) if the Borrower cash collateralizes any portion of the Borrower’s
reimbursement obligations pursuant to Section 2.16(c)(ii), the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 4.1(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such reimbursement obligations are so cash
collateralized (provided, however, for the avoidance of doubt, such Letter of
Credit Exposure shall continue to be included in the calculation of the
Revolving Credit Exposure for purposes of Section 2.8(d) and the third sentence
of Section 4.1(b));
     (iv) if the Letter of Credit Exposure of any Lender is reallocated pursuant
to Section 2.16(c)(i), then the fees payable to such Lender pursuant to
Section 4.1(a) and Section 4.1(b) shall be adjusted in accordance with such
Lender’s Revolving Credit Commitment Percentage; and
     (v) if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.16(c), then, without
prejudice to any rights or remedies of the Letter of Credit Issuer or any Lender
hereunder, all
Amendment No. 2

- 4 -



--------------------------------------------------------------------------------



 



commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Revolving Credit
Commitment that was utilized by such Letter of Credit Exposure) and Letter of
Credit Fees payable under Section 4.1(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure shall be payable to the Letter of Credit
Issuer until such Letter of Credit Exposure is cash collateralized and/or
reallocated; and
     (d) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Letter of Credit Issuer
shall not be required to issue, amend or increase any Letter of Credit, unless
it is reasonably satisfied that the related exposure will, as of the date of
such funding, issuance, amendment or increase, be (i) 100% covered by the
Revolving Credit Commitments of the non-Defaulting Lenders and/or (ii) cash
collateral will be provided by the Borrower in accordance with
Section 2.16(c)(ii), and participating interests in any such newly issued,
amended or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.16(c)(i) (and Defaulting Lenders shall not participate therein).
     In the event that the Administrative Agent, the Borrower, the Letter of
Credit Issuer and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and Letter of Credit Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment and on such date such Lender shall purchase at par such Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Credit Commitment Percentage.”
          2.04. Lender Indemnity. The Credit Agreement shall be amended by
designating the existing Section 12.5 as 12.5(a) and adding the following new
Section 12.5(b):
     “(b) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Arranger or the Swingline Lender
under paragraph (a) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Arranger or the Swingline Lender, as the case may be,
such Lender’s Revolving Credit Commitment Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Arranger or the Swingline
Lender in its capacity as such.”
Amendment No. 2

- 5 -



--------------------------------------------------------------------------------



 



          2.05. Replacement of Lenders. Section 12 of the Credit Agreement shall
be amended:
     (a) by amending and restating Section 12.7(a) of the Credit Agreement to
read as follows:
     “(a) If any Lender requests compensation under Section 2.10, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.3, or
if any Lender becomes a Defaulting Lender, or if any Lender is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken, then the Borrower
may, at its sole expense and effort:
     (i) upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 12.6) all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of such assignment, (ii) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Credit Commitment is being assigned, the Letter of Credit
Issuer), which consent shall not unreasonably be withheld, (iii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, L/C Participations and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iv) in the case of any such
assignment resulting from payments required to be made pursuant to Section 2.10
or a claim for compensation under Section 2.11, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply; or
     (ii) in the case of any Lender becoming a Defaulting Lender, then,
effective upon the date of notice to such Defaulting Lender (the “Terminated
Lender”) and the Administrative Agent (such date, the “Termination Notice
Date”), cause (1) the Terminated Lender’s Revolving Credit Commitment to be
terminated in full (but without a reduction or termination of the Revolving
Credit Commitments of the other Lenders), (2) the aggregate amount of the
Revolving Credit Commitments to be automatically reduced by the amount of the
Terminated Lender’s
Amendment No. 2

- 6 -



--------------------------------------------------------------------------------



 



Revolving Credit Commitment and (3) each remaining Lender’s Revolving Credit
Commitment Percentage to be automatically increased ratably such that the sum of
the Revolving Credit Commitment Percentages of the Lenders other than the
Terminated Lender shall be 100% (provided, however, that the Terminated Lender’s
Letter of Credit Exposure and Swingline Exposure shall only be reallocated in
accordance with such increased percentages in accordance with Section 12.7(c));
provided that, (i) no Default or Event of Default shall have occurred and be
continuing at the time of such termination and (ii) if as a result of such
termination the Borrower would be required to prepay Swingline Loans and/or
provide cash collateral under Section 12.7(c)(ii)(B), such termination shall not
be effective unless the Borrower complies with said Section 12.7(c)(ii)(B) on
the related Termination Notice Date.”
     (b) by adding the following after Section 12.7(b):
          “(c) If applicable pursuant to Section 12.7(a)(ii):
     (i) from and after the Termination Notice Date relating to any Terminated
Lender, the Revolving Credit Commitment, the Letter of Credit Exposure and the
Swingline Exposure of such Terminated Lender shall each be zero. Notwithstanding
anything in this Agreement or otherwise to the contrary, no Terminated Lender
shall be entitled to receive fees or other charges owing to such Terminated
Lender with respect to its Revolving Credit Commitment or Letter of Credit
Exposure as to any period from and after the Termination Notice Date relating to
such Terminated Lender; and
     (ii) with respect to any Swingline Exposure or Letter of Credit Exposure of
such Terminated Lender outstanding on the Termination Notice Date (before giving
effect to the termination thereof by operation of Section 12.7(a)(ii) hereof):
     (A) such Swingline Exposure and Letter of Credit Exposure shall be
reallocated among the non-Defaulting Lenders (including without limitation any
assignees that shall have become, or substantially concurrently with such Lender
becoming a Terminated Lender shall become, Lenders pursuant to
Section 12.7(a)(i) hereof) in accordance with their respective Revolving Credit
Commitment Percentages but only to the extent (x) the sum of all such
non-Defaulting Lenders’ Revolving Credit Exposures plus such Terminated Lender’s
Swingline Exposure and Letter of Credit Exposure does not exceed the total of
all such non-Defaulting Lenders’ Revolving Credit Commitments and (y) the
conditions set forth in Section 6.2 are satisfied at such time;
Amendment No. 2

- 7 -



--------------------------------------------------------------------------------



 



     (B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall on the Termination Notice Date
(x) first, prepay Swingline Loans and (y) second, cash collateralize the amount
of such Terminated Lender’s Letter of Credit Exposure for the benefit of the
Letter of Credit Issuer in a manner consistent with the procedures set forth in
Section 10.9 for so long as such Letter of Credit Exposure is outstanding, in an
aggregate amount for the foregoing clauses (x) and (y) equal to the amount that
cannot be so allocated; and
     (C) if the Letter of Credit Exposure of any Lender is reallocated pursuant
to Section 12.7(c)(ii)(A), then the fees payable to such Lender pursuant to
Section 4.1(a) and Section 4.1(b) shall be adjusted in accordance with such
Lender’s Revolving Credit Commitment Percentage.”
          2.06. Adjustments; Set-off. Section 12.8(a) of the Credit Agreement
shall be amended and restated to read as follows:
     “(a) If any Defaulting Lender shall fail to make any payment required to be
made by it pursuant to Section 2.4(b), 2.15(c), 3.3(c), 3.4(c), 12.5(b) or
12.8(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply for the benefit of the
Administrative Agent, the Swingline Lender, the Letter of Credit Issuer or any
Lender any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.”
          Section 3. Termination of Revolving Credit Commitment of LCPI.
     (a) On the Amendment Effective Date (i) the Revolving Credit Commitment of
Lehman Commercial Paper Inc. (“LCPI”) shall be terminated in full (but without a
reduction or termination of the Revolving Credit Commitments of the other
Lenders), (ii) LCPI shall cease to be a Lender under the Credit Agreement and
shall not have any further obligation to fund any amount or extend any credit
under the Credit Agreement (including any obligation in respect of any Letter of
Credit or Swingline Loan outstanding as of the Amendment Effective Date), (iii)
the aggregate amount of the Revolving Credit Commitments shall be automatically
reduced by the amount of LCPI’s Revolving Credit Commitment and (iv) each other
Lender’s Revolving Credit Commitment Percentage shall be automatically increased
ratably such that the sum of the Revolving Credit Commitment Percentages of the
Lenders other than LCPI shall be 100%; provided that, notwithstanding such
termination, LCPI shall remain entitled to its rights pursuant to
indemnification and other provisions of the Credit Agreement which by
Amendment No. 2

- 8 -



--------------------------------------------------------------------------------



 



their terms survive the termination of the Revolving Credit Commitments and the
repayment of all obligations thereunder. From and after the Amendment Effective
Date, the Revolving Credit Commitment, Letter of Credit Exposure and Swingline
Exposure of LCPI shall each be zero. Notwithstanding anything herein or in the
Credit Agreement or otherwise to the contrary, LCPI shall not be entitled to
receive fees or other amounts owing to LCPI with respect to its Revolving Credit
Commitment or Letter of Credit Exposure as to any period after June 16, 2010.
          (b) The Borrower shall pay to the Administrative Agent for the benefit
of LCPI on the Amendment Effective Date the then-unpaid principal amount of and
any accrued interest on LCPI’s Revolving Credit Loans and all other amounts
owing by it to LCPI under the Credit Agreement (excluding amounts owing under
Section 2.11 thereof).
          (c) With respect to any Swingline Exposure or Letter of Credit
Exposure of LCPI outstanding on the Amendment Effective Date (before giving
effect to the termination thereof by operation of Section 3(a) hereof):
     (i) such Swingline Exposure and Letter of Credit Exposure shall be
reallocated among the Lenders (for the avoidance of doubt, excluding LCPI) in
accordance with their respective Revolving Credit Commitment Percentages but
only to the extent that the sum of all such Lenders’ Revolving Credit Exposures
plus LCPI’s Swingline Exposure and Letter of Credit Exposure does not exceed the
total of all such Lenders’ Revolving Credit Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall on the Amendment Effective Date (x)
first, prepay Swingline Loans and (y) second, cash collateralize the amount of
LCPI’s Letter of Credit Exposure for the benefit of the Letter of Credit Issuer
in a manner consistent with the procedures set forth in Section 10.9 of the
Credit Agreement for so long as such Letter of Credit Exposure is outstanding,
in an aggregate amount equal to the amount that cannot be so allocated; and
     (iii) if the Letter of Credit Exposure of LCPI is reallocated pursuant to
Section 3(c)(i) hereof, then the fees payable with respect to such Letter of
Credit Exposure so reallocated pursuant to Section 4.1(a) and Section 4.1(b) of
the Credit Agreement shall be adjusted in accordance with the Revolving Credit
Commitment Percentage of the Lenders after giving effect to such reallocation.
          Section 4. Conditions Precedent. The amendments set forth in Section 2
and the termination of the Revolving Credit Commitment of LCPI set forth in
Section 3 shall become effective on the date (the “Amendment Effective Date”)
that the Administrative Agent notifies the parties hereto that the following
conditions precedent have been satisfied (i) the Administrative Agent shall have
received counterparts of this Amendment No. 2 executed by the Borrower and all
of the Lenders (including LCPI); and (ii) either (a) the aggregate amount of the
Revolving Credit Exposure of all Lenders (including LCPI) shall be less than or
equal to the Total Revolving Credit Commitments
Amendment No. 2

- 9 -



--------------------------------------------------------------------------------



 



after giving effect to the termination of LCPI’s Revolving Credit Commitment or
(b) the Borrower shall have prepaid Swingline Exposure and cash collateralized
Letter of Credit Exposure to the extent contemplated by Section 3(c)(ii) hereof.
          Section 5. Release. The Borrower hereby unconditionally and
irrevocably waives all claims, suits, debts, liens, losses, causes of action,
demands, rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, whether in contract or in
tort, which any of them may have or claim to have against LCPI (in its capacity
as a Lender or otherwise under the Credit Agreement) or its agents, employees,
officers, affiliates, directors, representatives, attorneys, successors and
assigns (collectively, the “Released Parties” and each individually, a “Released
Party”) to the extent arising out of or in connection with the Credit Agreement
including, without limitation, any failure by LCPI to fund any Loan or other
amount to be funded by the Lenders thereunder (the “Claims”). The Borrower
further agrees forever to refrain from commencing, instituting or prosecuting
any lawsuit, action or other proceeding against any Released Party with respect
to any and all of the foregoing described waived, released, acquitted and
discharged Claims and from exercising any right of recoupment or setoff that any
of them may have under a master netting agreement or otherwise against any
Released Party with respect to obligations under the Credit Agreement. Each of
the Released Parties shall be a third party beneficiary of this Section 5.
          Section 6. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 2 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same agreement and any of the parties hereto may
execute this Amendment No. 2 by signing any such counterpart. This Amendment
No. 2 shall be governed by, and construed in accordance with, the law of the
State of New York.
Amendment No. 2

- 10 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 2 to Credit Agreement to be duly executed and delivered as of the day and
year first above written.

            ITC MIDWEST LLC


By: ITC Holdings Corp., its Sole Member
      By:   /s/ Cameron M. Bready         Name:   Cameron M. Bready       
Title:   SR Vice President, Treasurer & CFO        JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender
      By:           Name:           Title:      

Amendment No. 2

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 2 to Credit Agreement to be duly executed and delivered as of the day and
year first above written.

            ITC MIDWEST LLC


By: ITC Holdings Corp., its Sole Member
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Senior Vice President   

Amendment No. 2

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, (f/h/A Credit Suisse, Cayman Islands Branch)
as Lender
      By:   /s/ Nupur Kumar         Name:   Nupur Kumar        Title:   Vice
President              By:   /s/ Lynne-Marie Paquette         Name:  
LYNNE-MARIE PAQUETTE        Title:   ASSOCIATE   

Amendment No. 2

- 2 -



--------------------------------------------------------------------------------



 



            LEHMAN COMMERCIAL PAPER INC.
as Lender
      By:   /s/ Bennett Leichman         Name:   Bennett Leichman       
Title:   Vice President     

Amendment No. 2

- 3 -



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as Lender
      By:   /s/ Jessica Migliore         Name:   Jessica Migliore       
Title:   Vice President     

Amendment No. 2

- 4 -



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Lender
      By:   /s/ Patrick N. Martin         Name:   Patrick N. Martin       
Title:   Senior Vice President     

Amendment No. 2

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.
as Lender
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signatory     

Amendment No. 2

- 6 -